Citation Nr: 0534138	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-04 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975 and from December 1990 to September 1991, 
having served on active duty for training from February 18, 
1972, to August 16, 1972.  He also has unverified periods of 
inactive duty and active duty for training pursuant to 
reserve service he appears to have completed between 1975 and 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In July 2005 the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As to the claim for an initial rating in excess of 10 percent 
for depressive disorder, the Board finds that additional 
medical development to evaluate the veteran's current 
disability level would prove useful in this case.  The 
veteran's most recent thorough examination for his depressive 
disorder was in June 2002.  Subsequently dated VA treatment 
records in January 2004 and May 2005 appear to note that 
there had been an increase in psychiatric symptomatology.  
The veteran also testified as to increased symptoms at the 
July 2005 hearing.  Additionally, the veteran testified that 
he had another VA appointment scheduled in August 2005

In this regard, VA's General Counsel has indicated that when 
it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); 38 C.F.R. § 3.159(c)(4) (2005); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).   Consequently, the Board 
concludes that a contemporaneous VA examination is needed in 
order to make an informed decision regarding his current 
level of disability.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should obtain copies of 
pertinent VA clinical records from August 
2005 to present.

2.  The AMC should schedule the veteran 
for a VA psychiatric examination to 
determine the severity of his depressive 
disorder.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
pursuant to conduction of the examination 
and the examiner should note that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The VA examiner should also 
specifically address/discuss the 
following:

A.  The VA examiner should assign the 
veteran's psychiatric disorder a 
numerical code under the Global 
Assessment of Functioning (GAF) 
consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his psychiatric 
disorder is requested.  Specifically, the 
examiner should describe what types of 
employment activities would be limited 
due solely to the veteran's service-
connected psychiatric disorder, bearing 
in mind his entire social- medical 
history, particularly, any degree of 
industrial impairment caused by one or 
more nonservice connected disorders.

B.  The VA examiner should also describe 
how the symptoms of the veteran's 
service-connected psychiatric disorder 
affect his social capacity, including his 
ability to establish and maintain 
effective work and social relationships.

The veteran should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  Thereafter, the AMC RO should 
readjudicate the veteran's claim for 
increased evaluation for depressive 
disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  This includes 
consideration of all evidence submitted 
subsequent to the most recent SSOC in 
October 2004.  An appropriate period of 
time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

